                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 CHARLENE FIGUEROA and JERMAINE                           )
 BURTON, individually and on behalf of all                )
 others similarly situated,                               )
                                                          ) Case No. 19-cv-01306
                               Plaintiffs,                )
                                                          )
        v.                                                ) Judge Gary Feinerman
                                                          )
 KRONOS INCORPORATED,                                     )
                                                          )
                               Defendant.                 )

       MOTION FOR UNOPPOSED REASSIGNMENT AND CONSOLIDATION
            PURSUANT TO F.R.C.P. 42(A)(2) AND LOCAL RULE 40.4

       Pursuant to Federal Rule of Civil Procedure 42(a)(2) and Local Rule 40.4, Kronos

Incorporated (“Kronos”) moves to reassign and consolidate Figueroa v. Kronos Incorporated,

Case No. 1:20-CV-07112 (N.D. Ill.) (“Figueroa II”) with the above-captioned case (“Figueroa

I”). In support hereof, Kronos is contemporaneously filing a supporting Memorandum of Law.

Plaintiffs’ counsel does not oppose the reassignment of Figueroa II to Judge Feinerman and the

consolidation of Figueroa I and II.

       WHEREFORE, Kronos Incorporated respectfully requests that the Court grant this motion

and enter an order reassigning Figueroa II to Judge Feinerman’s calendar, consolidating Figueroa

II with Figueroa I, and granting such other relief as the Court deems appropriate.

Dated: December 7, 2020                           Respectfully submitted,

                                             By: /s/ Melissa A. Siebert
                                                 One of Defendant’s Attorneys
                                                  Melissa A. Siebert (masiebert@shb.com)
                                                  Erin Bolan Hines (ehines@shb.com)
                                                  SHOOK HARDY AND BACON, L.L.P.
                                                  111 S. Wacker Dr. Suite 4700
                                                  Chicago, IL 60606
                                                  Tel.: 312.704.7700
Fax: 312.558.1195

Debra Bernard (dbernard@perkinscoie.com)
PERKINS COIE L.L.P.
131 South Dearborn Street, Suite 1700
Chicago, Illinois 60603
Tel.: (312) 324-8559
Fax: (312) 324-9400

Attorneys for Defendant Kronos Incorporated




 2
                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on December 7, 2020, she caused a true and

correct copy of the foregoing Motion for Unopposed Reassignment and Consolidation

Pursuant to F.R.C.P. 42(a)(2) and Local Rule 40.4 to be filed electronically. Notice of this

filing will be sent to all parties registered on this Court’s ECF system by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.



                                              /s/ Melissa A. Siebert
                                              Melissa A. Siebert
